Matter of Mea V. (Jessica F.) (2022 NY Slip Op 06349)





Matter of Mea V. (Jessica F.)


2022 NY Slip Op 06349


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND BANNISTER, JJ.


704 CAF 21-00594

[*1]IN THE MATTER OF MEA. ORLEANS COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JESSICA F., RESPONDENT, AND BRANDON V., RESPONDENT-APPELLANT. (APPEAL NO. 1.)


LAW OFFICE OF VERONICA REED, SCHENECTADY (VERONICA REED OF COUNSEL), FOR RESPONDENT-APPELLANT.
DANA A. GRABER, ALBION, FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Family Court, Orleans County (Sanford A. Church, J.), entered March 4, 2021 in a proceeding pursuant to Family Court Act article 10. The order determined that respondents had abused and neglected the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Mea V. (Brandon V.) ([appeal No. 2] — AD3d — [Nov. 10, 2022] [4th Dept 2022]).
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court